UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-4304



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHESTER FRANCIS STONE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CR-98-
386-AMD)


Submitted:   December 29, 1999            Decided:   January 20, 2000


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark A. Van Bavel, WALKER & VAN BAVEL, P.A., Baltimore, Maryland,
for Appellant. Lynne A. Battaglia, United States Attorney, Martin
J. Clarke, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Chester Francis Stone appeals from a 180-month sentence im-

posed following his conditional guilty plea to being a felon in

possession of a firearm, 18 U.S.C.A. § 922(g)(1) (West Supp. 1999).

Stone alleges that the district court erred when it denied his

motion to suppress.      We have reviewed the record and find no

reversible error.    See United States v. Raymond, 152 F.2d 309, 312

(4th Cir. 1998).     Accordingly, we affirm Stone’s conviction and

sentence.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2